567 So. 2d 1041 (1990)
Karl Joseph DENHART, Appellant,
v.
Richard L. DUGGER, As Secretary, Florida Department of Corrections, Randall R. Music, As Superintendent, Appellees.
No. 89-1146.
District Court of Appeal of Florida, First District.
October 10, 1990.
Karl Joseph Denhart, appellant, pro se.
Robert A. Butterworth, Atty. Gen., and Charlie McCoy, Asst. Atty. Gen., for appellees.
PER CURIAM.
Karl Denhart was convicted in the Circuit Court for Marion County of multiple counts of possession of photographs representing sexual conduct by a child. He was incarcerated in Dixie County and filed a petition for writ of habeas corpus in the circuit court there, alleging that the facts would only support conviction on one count. The petition was denied on grounds that the issue presented could have been raised on direct appeal or by a motion for post-conviction relief. Denhart appealed to this court.
We find that the trial court properly denied habeas relief because of the existence of alternate remedies. Jackson v. State, 526 So. 2d 763 (Fla. 1st DCA 1988). Further, there is no merit to appellant's claim that the requirement of exhaustion of the post-conviction motion remedy infringes on his constitutional right to the writ of habeas corpus. Mitchell v. Wainwright, 155 So. 2d 868 (Fla. 1963).
AFFIRMED.
ERVIN, JOANOS and BARFIELD, JJ., concur.